*801ORDER
PER CURIAM.
The movant, Mark Frisella, appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the motion court’s order denying the movant’s Rule 29.15 motion for post-conviction relief. Rule 84.16(b)(2).